Conley Byrd, Justice. From a 30 year sentence entered upon a jury verdict for a single sale of heroin in violation of the Controlled Substances Act, the appellant Sammy Lee Hall appeals. The record shows that the Deputy Prosecuting Attorney, in his argument to the jury, stated that heroin is the worst of drugs and the most damaging to society. In the final argument to the jury, the Prosecuting Attorney made reference to the deterioration of the community due to its young people injecting heroin into their bodies. Appellant pointed out that there was no evidence in the record to support such argument and moved for a mistrial. The trial court overruled the objection and appellant raises the same issue here. We find no merit to the contention for there is no error in arguing to the jury matters about which courts will take judicial notice, Meeks v. State, 161 Ark. 489, 256 S.W. 863 (1923). See also 25 Am. Jur. 2d Drsgs, Narcotics and Poisons § 44. Affirmed. Fogleman, J., concurs and Purtle, J., dissents.